                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

ENDEL WILLIAMS,

                          Plaintiff,

        v.                                                     Case No. 18-C-471

CITY OF RACINE,

                         Defendant.


                      SETTLEMENT CONFERENCE MINUTES


                    HONORABLE PATRICIA J. GORENCE PRESIDING

DATE:                 June 14, 2019

TIME COMMENCED: 9:30 a.m.                               TIME CONCLUDED: 3:15 p.m.

APPEARANCES:

        PLAINTIFF - Endel Williams with Attorney Shannon D. McDonald
        DEFENDANT - Attorney Michael J. Cohen, Attorney Garrett A. Soberalski,
                      Attorney Marisa L. Roubik, Attorney Scott R. Letteney and
                      Keith E Haas

NOTES:          The court met with the parties to facilitate settlement discussions. The
                parties are to report back to Judge Gorence on Monday, June 17, 2019,
                at 1:00 p.m. regarding the status of this matter.




             Case 2:18-cv-01232-JPS Filed 06/14/19 Page 1 of 1 Document 23
